Title: From John Adams to Richard Rush, 5 May 1813
From: Adams, John
To: Rush, Richard



My dear Sir
May 5. 1813

In what terms can I address you? There are none that can express my Sympathy with you and your Family, or my own personal Feelings on this loss of your excellent Father. There is not another Person, out of my own Family, who can die, in whom my personal Happiness can be so deeply affected. The World would pronounce me extravagant and no Man would apologize for me if I should Say that in the Estimation of unprejudiced Philosophy,  he has done more good in this World than Franklin or Washington.
Knowing the demands of your Office upon your Time, I cannot ask your Correspondence: yet I Shall ever rejoice in any Information of your Prosperity.
Mr Andrew Eliot will present this Letter to you. I now nothing of the Nature of his Business. I knew his Father and Grandfather, who were learned and ingenious Doctors of Divinity.
I hope you are, or are Soon to be, Secretary of the Treasury. And Should be glad to know, who is, in reality at the Head of that important Department. I am, Sir with unalterable Affection / for your Family your Friend

John Adams